Citation Nr: 1716237	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to February 25, 2010, and in excess of 20 percent thereafter, for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By that rating action, the RO, in pertinent part continued a 10 percent disability rating assigned to the service-connected low back disability.  The Veteran appealed the 10 percent rating assigned to the lumbar spine disability to the Board. 

By a May 2011 rating action, the RO assigned a 20 percent disability rating to the service-connected low back disability, effective February 25, 2010--the date of a VA examination report reflecting an increase in severity of this disability.  (See May 2011 rating action associated with the Veteran's Virtual VA electronic record).  
As the increase in the evaluation of the service-connected lumbar spine disability does not represent the maximum rating available, the increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's actions, the Board has framed the increased evaluation issue on appeal as reflected on the title page. 

In December 2013, the Board remanded this matter for additional development and medical inquiry.  In October 2014, the Board denied the Veteran's claim.  In July 2015, pursuant to a Joint Motion for Remand (JMR) filed the same month by the parties to this matter, the United States Court of Appeals for Veterans Claims (Court) vacated the October 2014 Board decision, and remanded the matter to the Board.

In December 2015, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ).  The Board requested that the AOJ schedule the Veteran for a VA examination to determine the current (then) severity of the low back disability.  The Board directed the VA examiner to provide an opinion as to the collective impact that the Veteran's service-connected left knee and right ankle disabilities had on his low back disability.  The VA examiner was also requested to state whether the lower spine exhibited weakened movement, excess fatigability, or incoordination and, if so, to the extent possible, to provide the degrees of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  VA examined the Veteran's spine in May 2016.  A VA nurse practitioner (NP) provided an opinion that addressed, in part, the collective impact of the Veteran's right ankle and left knee disabilities on his lumbar spine in June 2016.  (See May 2016 VA Back Disability Benefits Questionnaire (DBQ) and June 2016 opinion)). 

In an April 2017 statement to the Board, the Veteran's representative waived initial RO consideration of all evidence received since issuance of an August 2016 Supplemental Statement of the Case (SSOC).  Thus, a remand to have the RO initially consider this evidence in an SSOC is not required. 38 C.F.R. § 20.1304 (2016).  A remand is required, however, for reasons that are outlined below. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, the Board finds that it must remand the matter to the AOJ for additional procedural development prior to further appellate review of the claim. 

As noted in the Introduction, the Board denied the Veteran's claim for an increased rating for his lower back disorder in an October 2014 decision.  The parties agreed in the July 2015 Joint Motion that the Board did not provide an adequate statement of reasons and bases in denying the claim in October 2014.  Specifically, the Board, in part, did not adequately discuss whether an extraschedular rating was warranted under 38 C.F.R. § 3.321 (2016) because it did not consider the Veteran's "entire disability picture and symptomatology[.]"  (See July 2015 JMR quoting, Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009) (noting that the claimant's disability picture is contemplated by the schedule only if the schedule reasonably describes the symptomatology)).  Specifically, the parties to the JMR argued that in denying the claim in October 2014, the Board did not consider evidence, such as a May 2005 statement from the Veteran and May 2014 VA opinion indicating that his service-connected left knee and right ankle disabilities had negatively impacted his service-connected low back disability.  

Thereafter, in December 2015, the Board remanded the claim and requested that VA examine the Veteran's lumbar spine to determine its current (then) severity and requested that the examining clinician "[c]omment on the combined effects of the Veteran's service-connected lower back, ankle, and knee disorders.  Discuss to what extent the Veteran's back disability is impacted by symptoms associated with other service-connected disorders."  (See December 2015 Board remand at page 5).  Thereafter, a VA NP examined the Veteran's lumbar spine in May 2016, and provided the requested opinion in June 2016.  In her June 2016 opinion, the VA NP indicated that the Veteran's lumbar spine primary limitation was in forward flexion and that it was not as severe as his failed right ankle fusion.  The VA NP further maintained that the Veteran walked with crutches as a result of his other orthopedic injuries and that this had caused stress on his back.  (See VA NP's June 2016 opinion).  

The Board finds the evidence of record, notably the VA NP's June 2016 opinion statement that crutches issued for the Veteran's other service-connected orthopedic disabilities had caused stress on his lumbar spine, and May 2005 statement of the Veteran and May 2014 VA opinion, indicating that his service-connected left knee and right ankle disabilities had negatively impacted his service-connected back disability, suggests additional functional impairment and symptoms that are not contemplated by the rating criteria for rating the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  Thus, the Board finds that referral of the Veteran's increased rating claim to the Director of Compensation Service is warranted for consideration of an extraschedular rating.  38 C.F.R. § 3.321; Thun, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular rating for a low back disability, to include consideration of the collective impact of the Veteran's left knee and right ankle service-connected disabilities on his lumbar spine to the Director of Compensation Service for a determination.  

2.  Readjudicate the claim.  If the benefit is not allowed in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

